DETAILED ACTION
	This is the first office action on the merits for 17/247,082, filed 11/30/2020, which claims priority to provisional application 62/949,475, filed 12/18/2019.
	Claims 1-20 are pending in the application. 
Claims 1-8, 11-16, and 19 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10, 17-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2022.

Additional Prior Art
	The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a grounds of rejection.
	Jeon, et al. (ACS Nano, 2016, 10, 7907-7914)
	Konidakis, et al. (ACS Appl. Energy Mater., 2018, 1, 5101-5111)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 recite “such that when the laser-annealed perovskite film is used in a perovskite solar cell, photovoltaic performance of the perovskite solar cell is enhanced.” This limitation is indefinite, because the metes and bounds of “photovoltaic performance of the perovskite solar cell is enhanced” are indefinite, because it is unclear what the enhancement is relative to.
Claims 2-8 and 12-16 are indefinite, because of their dependence on Claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining a light absorbance ratio of the crystalline perovskite film to the sample of the as-deposited perovskite film in the spectral region based on the first absorbance spectrum and the second absorbance spectrum; and selecting the light wavelength, at which the determined light absorbance ratio of the crystalline perovskite film to the sample the as-deposited perovskite film in the spectral region is larger than the threshold value.” 
 This judicial exception is not integrated into a practical application because the additional elements of the claim, i.e. “characterizing a sample of the as-deposited perovskite film with absorption spectroscopy for obtaining a first absorption spectrum; crystallizing the sample of the as-deposited perovskite film thereby forming a crystalline perovskite film; characterizing the crystalline perovskite film with absorption spectroscopy for obtaining a second absorption spectrum” are directed toward insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim, i.e. “characterizing a sample of the as-deposited perovskite film with absorption spectroscopy for obtaining a first absorption spectrum; crystallizing the sample of the as-deposited perovskite film thereby forming a crystalline perovskite film; characterizing the crystalline perovskite film with absorption spectroscopy for obtaining a second absorption spectrum” do not add significantly more to the exception, because these steps are routine, conventional steps, as shown in Li, Fig. 1b. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al. (Chem. Commun. 2016, 52, 5394, its supplemental information). 
In reference to Claim 1, Li teaches a method for preparing a laser-annealed perovskite film by one or more laser beams (“Preparation of CH3NH3PbI3 films” in the Supplemental information, and paragraph 2, column 1, page 5395, through paragraph 1, column 2, page 5395).
The method of Li comprises providing an as-deposited perovskite film having an amorphous phase and comprising a plurality of perovskite crystallites (corresponding to the “pristine” film, “Preparation of CH3NH3PbI3 films” in the Supplemental information). Fig. 1a of Li teaches that the as-deposited film comprises a weak (110) diffraction peak, corresponding to the CH3NH3PbI3 perovskite phase (paragraph 3, column 1, page 5395). Li further teaches that the pristine films comprise a plurality of crystallites (paragraph 1, column 2, page 5395).
It is the Examiner’s position that, because the as-deposited film of Li (1) comprises the same material as the material of the instant invention (CH3NH3PbI3 and PbI2, see paragraph [0139] of the instant specification and “Preparation of CH3NH3PbI3 films” in the Supplemental information of Li) and (2) appears to have the same XRD pattern as the XRD pattern of the as-deposited film of the instant invention (see Fig. 5 of the instant specification, and Fig. 1a of Li), then the deposition of the perovskite precursor of Li meets the limitation of Claim 1 of providing an as-deposited perovskite film having an amorphous phase and comprising a plurality of perovskite crystallites, each perovskite crystallite being surrounded by the amorphous phase.
Li teaches that the absorption spectrum of the as-deposited film is measured between 400-800 nm (Fig. 1b, final paragraph, column 1, page 5395, and first paragraph, column 2, page 5395). Li teaches “with laser irradiation, part of the crystal nucleus or crystals in the pristine film absorbed the light and converted it into heat energy” (paragraph 1, column 2, page 5395), and that the laser wavelength used for irradiation is 450 nm (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li).
The instant specification teaches that as-deposited crystallites comprise CH3NH3PbI3, and that the laser wavelength used in the instant invention is 445-455 nm (paragraph [0023]).
It is the Examiner’s position that, because the as-deposited film of Li (1) comprises the same material as the material of the instant invention (CH3NH3PbI3, see paragraph [0023] of the instant specification and “Preparation of CH3NH3PbI3 films” in the Supplemental information of Li) and (2) the laser wavelength of Li (450 nm) is within the range used in the instant invention is 445-455 nm (see paragraph [0023] of the instant specification), the selection and use of a 450 nm laser for irradiation teaches the limitations of Claim 1 of determining a light wavelength, at which a light absorbance ratio of the plurality of perovskite crystallites to the amorphous phase in a spectral region is larger than a threshold value, the threshold value being 80% of a largest value of the light absorbance ratio in the spectral region.
It is the Examiner’s position that, because the as-deposited film of Li (1) comprises the same material as the material of the instant invention (CH3NH3PbI3, see paragraph [0023] of the instant specification and “Preparation of CH3NH3PbI3 films” in the Supplemental information of Li) and (2) the laser wavelength of Li (450 nm) is within the range used in the instant invention is 445-455 nm (see paragraph [0023] of the instant specification), the selection and use of a 450 nm laser for irradiation teaches the limitations of Claim 4, wherein the threshold value is 90% of the largest value.
This disclosure further teaches the limitations of Claim 5, wherein the spectral region is between 300 nm and 800 nm (i.e. 450 nm).
It is the Examiner’s position that, because the as-deposited film of Li (1) comprises the same material as the material of the instant invention (CH3NH3PbI3, see paragraph [0023] of the instant specification and “Preparation of CH3NH3PbI3 films” in the Supplemental information of Li) and (2) the laser wavelength of Li (450 nm) is within the range used in the instant invention is 445-455 nm (see paragraph [0023] of the instant specification), the selection and use of 450 nm laser for irradiation teaches the limitations of Claim 1 of selecting a wavelength of each laser beam to be the determined light wavelength such that the plurality of perovskite crystallites absorbs more energy from the one or more laser beams and attains higher temperature than the amorphous phase thereby inducing selective growth of the plurality of perovskite crystallites for improving crystallinity of the laser-annealed perovskite film and increasing an average grain size of the laser-annealed perovskite film.
Li further teaches that the laser annealing at 450 nm increases the grain size of the film (paragraph 2, column 2, page 5395).
Li teaches that the laser is scanned over the perovskite film at a selected power over the as-deposited film (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li), to produce heat and improve the crystallization and increasing the grain size (paragraph 2, column 2, page 5395, Fig. 1a, and Fig. 2). 
This disclosure teaches the limitations of Claim 1 of selecting a power and a scanning speed of each laser beam such that when an area of the as-deposited perovskite film is scanned by an individual laser beam with the selected wavelength, a surface temperature of the area is raised to a crystallization temperature of the as-deposited perovskite film for improving the crystallinity and increasing the average grain size; and scanning one or more surfaces of the perovskite film by the one or more laser beams with the selected wavelength, the selected power and the selected scanning speed for annealing the as-deposited perovskite film to crystallize the as-deposited perovskite film under the selective growth of the plurality of perovskite crystallites thereby forming the laser-annealed perovskite film.	Li teaches that devices comprising the laser-annealed films have improved performance, relative to films that are merely thermally annealed (paragraph 2, column 1, page 5395).
Therefore, it is the Examiner’s position that Li teaches the limitations of Claim 1, such that when the laser-annealed perovskite film is used in a perovskite solar cell, photovoltaic performance of the perovskite solar cell is enhanced.
In reference to Claim 2, Li teaches that the absorption spectra of both the as-deposited and annealed (i.e. crystallized) films are measured between 400-800 nm (Fig. 1b, final paragraph, column 1, page 5395, and first paragraph, column 2, page 5395).
This disclosure teaches the limitations of Claim 2, wherein the step of determining the light wavelength comprises: characterizing a sample of the as-deposited perovskite film with absorption spectroscopy for obtaining a first absorption spectrum; crystallizing the sample of the as-deposited perovskite film thereby forming a crystalline perovskite film; characterizing the crystalline perovskite film with absorption spectroscopy for obtaining a second absorption spectrum.
It is the Examiner’s position that, because the laser wavelength of Li (450 nm) is within the range used in the instant invention is 445-455 nm (see paragraph [0023] of the instant specification), the selection and use of a 450 nm laser for irradiation teaches the limitations of Claim 2, of determining a light absorbance ratio of the crystalline perovskite film to the sample of the as-deposited perovskite film in the spectral region based on the first absorbance spectrum and the second absorbance spectrum; and selecting the light wavelength, at which the determined light absorbance ratio of the crystalline perovskite film to the sample the as-deposited perovskite film in the spectral region is larger than the threshold value.
This disclosure further teaches the limitations of Claim 3, wherein the crystalline perovskite film is formed by laser annealing. 
	In reference to Claim 7, Li teaches that the as-deposited perovskite film is prepared by a spin-coating method (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li).
	In reference to Claim 8, Li teaches that the as-deposited perovskite film consists of methylammonium lead iodide (MAPbI3) (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li).
In reference to Claim 11, Li teaches a method for preparing a laser-annealed perovskite film by one or more laser beams (“Preparation of CH3NH3PbI3 films” in the Supplemental information, and paragraph 2, column 1, page 5395, through paragraph 1, column 2, page 5395).
The method of Li comprises providing an as-deposited perovskite film having an amorphous phase and comprising a plurality of perovskite crystallites (corresponding to the “pristine” film, “Preparation of CH3NH3PbI3 films” in the Supplemental information). Fig. 1a of Li teaches that the as-deposited film comprises a weak (110) diffraction peak, corresponding to the CH3NH3PbI3 perovskite phase (paragraph 3, column 1, page 5395). Li further teaches that the pristine films comprise a plurality of crystallites (paragraph 1, column 2, page 5395).
It is the Examiner’s position that, because the as-deposited film of Li (1) comprises the same material as the material of the instant invention (CH3NH3PbI3 and PbI2, see paragraph [0139] of the instant specification and “Preparation of CH3NH3PbI3 films” in the Supplemental information of Li) and (2) appears to have the same XRD pattern as the XRD pattern of the as-deposited film of the instant invention (see Fig. 5 of the instant specification, and Fig. 1a of Li), then the deposition of the perovskite precursor of Li meets the limitation of Claim 11 of providing an as-deposited perovskite film having an amorphous phase and comprising a plurality of perovskite crystallites, each perovskite crystallite being surrounded by the amorphous phase.
	Li teaches that the method of his invention comprises scanning one or more surfaces of the as-deposited perovskite film by the one or more laser beams with a predetermined wavelength (i.e. 450 nm), a predetermined power (i.e. 1.38, 1.58, 2.01, 2.70, or 3.10 W/cm2) and a predetermined scanning speed (i.e. 0.5 mm/s) for annealing the as-deposited perovskite film to crystallize the as-deposited perovskite film thereby forming the laser-annealed perovskite film (“Preparation of CH3NH3PbI3 films” in the Supplemental information).
It is the Examiner’s position that, because the as-deposited film of Li (1) comprises the same material as the material of the instant invention (CH3NH3PbI3, see paragraph [0023] of the instant specification and “Preparation of CH3NH3PbI3 films” in the Supplemental information of Li) and (2) the laser wavelength of Li (450 nm) is within the range used in the instant invention is 445-455 nm (see paragraph [0023] of the instant specification), the selection and use of a 450 nm laser for irradiation teaches the limitations of Claim 11, wherein the predetermined wavelength is selected to be a light wavelength at which a light absorbance ratio of the plurality of perovskite crystallites to the amorphous phase in a spectral region is larger than a threshold value, the threshold value being 80% of a largest value of the light absorbance ratio in the spectral region such that the plurality of perovskite crystallites absorbs more energy from the one or more laser beams and attains higher temperature than the amorphous phase thereby inducing selective growth of the plurality of perovskite crystallites for improving crystallinity of the laser-annealed perovskite film and increasing an average grain size of the laser-annealed perovskite film.
Li teaches “with laser irradiation, part of the crystal nucleus or crystals in the pristine film absorbed the light and converted it into heat energy” (paragraph 1, column 2, page 5395), and that the laser wavelength used for irradiation is 450 nm (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li).
Li further teaches that the laser annealing at 450 nm increases the grain size of the film (paragraph 2, column 2, page 5395).
Li teaches that the laser is scanned over the perovskite film at a selected power over the as-deposited film (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li), to produce heat and improve the crystallization and increasing the grain size (paragraph 2, column 2, page 5395, Fig. 1a, and Fig. 2). 
This disclosure teaches the limitations of Claim 11, wherein the predetermined power and the predetermined scanning speed are selected such that when an area of the as-deposited perovskite film is scanned by an individual laser beam with the predetermined wavelength, a surface temperature of the area is raised to a crystallization temperature of the as-deposited perovskite film for improving the crystallinity and increasing the average grain size, and wherein the laser-annealed perovskite film is formed under the selective growth of the plurality of perovskite crystallites.	Li teaches that devices comprising the laser-annealed films have improved performance, relative to films that are merely thermally annealed (paragraph 2, column 1, page 5395).
Therefore, it is the Examiner’s position that Li teaches the limitations of Claim 11, such that when the laser-annealed perovskite film is used in a perovskite solar cell, photovoltaic performance of the perovskite solar cell is enhanced.
In reference to Claims 12 and 14, Li teaches that each laser beam is a spot laser beam (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li).
This disclosure further teaches the limitations of Claim 14, because Claim 14 merely modifies an optional limitation of Claim 12, i.e. that the laser beam is linear. 
In reference to Claim 15, Li teaches that each laser beam is generated by a laser generator (i.e. a continuous wave laser) (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (Chem. Commun. 2016, 52, 5394, its supplemental information), in view of Stirn (U.S. Patent 4,370,510). 
In reference to Claim 6, Li teaches that each laser beam is a spot (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li).
Li does not teach that the selected scanning speed is controlled by a motorized stage.
Li is silent regarding the means by which the laser scanning is performed.
To solve the same problem of crystallizing a semiconductor layer using a laser, Stirn teaches a method of crystallizing a semiconductor substrate (column 5, line 1, through column 6, line 30). Stirn further teaches that scanning speed in the method of his invention is controlled by a motorized stage (column 6, lines 25-30).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a motorized stage in performing the laser annealing process of Li, because Stirn teaches that this is a suitable setup for laser annealing a semiconductor substrate to induce crystallization.
Using a motorized stage in performing the laser annealing process of Li, as taught by Stirn, teaches the limitations of Claim 6, wherein the selected scanning speed is controlled by a motorized stage.
In reference to Claim 13, Li does not teach that the spot laser beam has a spot size between 0.5 mm and 1.0 mm.
	However, he teaches that the power density of the laser used to crystallize the perovskite layer controls the quality of the final film. Specifically, Figs. 2-3 of Li teach that annealing at laser power densities of 1.36-3.10 W/cm2 results in improved film structures (larger grain sizes, fewer pinhole defects, see Fig. 2, and increased photovoltaic conversion efficiencies, see Fig. 3), but films produced by annealing at a laser power density of 4.20 W/cm2 results in a film with increased pinholes (Fig. 2) and decreased power conversion efficiency (Fig. 3). Li teaches that this decrease in efficiency at a power density of 4.1 W/cm2 is caused by sublimation of the CH-3NH3PbI3, before it can react with the PbI2 (first paragraph, column 1, page 5396). 
	To solve the same problem of using a laser to crystallize a semiconductor film, Stirn teaches that the spot size of a laser on a film should be controlled to deliver the optimal energy density (referred to as “Io” by Stirn) to the surface, to achieve optimal temperature distribution in the film (Stirn, column 6, lines 5-20).
	Therefore, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the spot size of the laser in the annealing process of Li, to achieve an optimal temperature distribution in the film, as taught by Stirn. This would have been particularly obvious in light of Li’s explicit recognition that the energy density of the laser at the surface of the film should be controlled to optimize the structure of the annealed film.
	It is further the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed spot size of Claim 16, without undue experimentation.
In reference to Claim 19, Li teaches a method for preparing a laser-annealed perovskite film by one or more laser beams (“Preparation of CH3NH3PbI3 films” in the Supplemental information, and paragraph 2, column 1, page 5395, through paragraph 1, column 2, page 5395).
The method of Li comprises providing an as-deposited perovskite film having an amorphous phase and comprising a plurality of perovskite crystallites (corresponding to the “pristine” film, “Preparation of CH3NH3PbI3 films” in the Supplemental information). Fig. 1a of Li teaches that the as-deposited film comprises a weak (110) diffraction peak, corresponding to the CH3NH3PbI3 perovskite phase (paragraph 3, column 1, page 5395). Li further teaches that the pristine films comprise a plurality of crystallites (paragraph 1, column 2, page 5395).
It is the Examiner’s position that, because the as-deposited film of Li (1) comprises the same material as the material of the instant invention (CH3NH3PbI3 and PbI2, see paragraph [0139] of the instant specification and “Preparation of CH3NH3PbI3 films” in the Supplemental information of Li) and (2) appears to have the same XRD pattern as the XRD pattern of the as-deposited film of the instant invention (see Fig. 5 of the instant specification, and Fig. 1a of Li), then the deposition of the perovskite precursor of Li meets the limitation of Claim 19 of providing an as-deposited perovskite film having an amorphous phase and comprising a plurality of perovskite crystallites, each perovskite crystallite being surrounded by the amorphous phase.
Li teaches that the method of his invention comprises scanning one or more surfaces of the as-deposited perovskite film by the one or more laser beams with a predetermined wavelength (i.e. 450 nm), a predetermined power (i.e. 1.38, 1.58, 2.01, 2.70, or 3.10 W/cm2) and a predetermined scanning speed (i.e. 0.5 mm/s) for annealing the as-deposited perovskite film to crystallize the as-deposited perovskite film thereby forming the laser-annealed perovskite film (“Preparation of CH3NH3PbI3 films” in the Supplemental information).
Li teaches that the as-deposited perovskite film consists of MAPbI3 (“Preparation of CH3NH3PbI3 films” in the Supplemental information).
Li teaches that the predetermined wavelength is between 445 nm and 455 nm, i.e. 450 nm (“Preparation of CH3NH3PbI3 films” in the Supplemental information).
It is the Examiner’s position that, because the as-deposited film of Li (1) comprises the same material as the material of the instant invention (CH3NH3PbI3, see paragraph [0023] of the instant specification and “Preparation of CH3NH3PbI3 films” in the Supplemental information of Li) and (2) the laser wavelength of Li (450 nm) is within the range used in the instant invention is 445-455 nm (see paragraph [0023] of the instant specification), the selection and use of 450 nm laser for irradiation teaches the limitations of Claim 19 such that the plurality of perovskite crystallites absorbs more energy from the one or more laser beams and attains higher temperature than the amorphous phase thereby inducing selective growth of the plurality of perovskite crystallites for improving crystallinity of the laser-annealed perovskite film and increasing an average grain size of the laser-annealed perovskite film.
Li teaches that the predetermined scanning speed is between 20 mm/min and 30 mm/min (i.e. 0.5 mm/s, which corresponds to 30 mm/min, “Preparation of CH3NH3PbI3 films” in the Supplemental information).
Li teaches that the laser is scanned over the perovskite film at a selected power over the as-deposited film (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li), to produce heat and improve the crystallization and increasing the grain size (paragraph 2, column 2, page 5395, Fig. 1a, and Fig. 2). 
This disclosure teaches the limitations of Claim 19, such that when an area of the perovskite film is scanned by an individual laser beam with the predetermined wavelength, a surface temperature of the area is raised to a crystallization temperature of the as-deposited perovskite film for improving the crystallinity and increasing the average grain size; and wherein the laser-annealed perovskite film is formed under the selective growth of the plurality of perovskite crystallites.
Li teaches that devices comprising the laser-annealed films have improved performance, relative to films that are merely thermally annealed (paragraph 2, column 1, page 5395).
Therefore, it is the Examiner’s position that Li teaches the limitations of Claim 19, such that when the laser-annealed perovskite film is used in a perovskite solar cell, photovoltaic performance of the perovskite solar cell is enhanced.
Li does not teach that the predetermined power is between 145 mW and 155 mW. Instead, it appears that he teaches that the power provided by the laser is 552-1240 mW (which corresponds to the range of 1.38-3.1 mW/cm2, in a laser spot size of 0.5 mm x 0.8 mm, or 0.4 cm2).
	However, he teaches that the power density of the laser used to crystallize the perovskite layer controls the quality of the final film. Specifically, Figs. 2-3 of Li teach that annealing at laser power densities of 1.36-3.10 W/cm2 results in improved film structures (larger grain sizes, fewer pinhole defects, see Fig. 2, and increased photovoltaic conversion efficiencies, see Fig. 3), but films produced by annealing at a laser power density of 4.20 W/cm2 results in a film with increased pinholes (Fig. 2) and decreased power conversion efficiency (Fig. 3). Li teaches that this decrease in efficiency at a power density of 4.1 W/cm2 is caused by sublimation of the CH-3NH3PbI3, before it can react with the PbI2 (first paragraph, column 1, page 5396). 
	To solve the same problem of using a laser to crystallize a semiconductor film, Stirn teaches that the energy density of a laser used to crystallize a semiconductor film should be optimized. Specifically, Stirn teaches that energy densities that are too low will not have a desired effect, while energy densities that are too high may cause surface damage (column 6, lines 5-10), and that the energy density should be optimized to achieve optimal temperature distribution in the film (Stirn, column 6, lines 5-20).
	Therefore, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the energy density within the method of Li, as taught by Stirn. This would have been particularly obvious in light of Li’s explicit recognition that the energy density of the laser at the surface of the film should be controlled to optimize the structure of the annealed film.
It is further the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed power recited in Claim 19, without undue experimentation. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (Chem. Commun. 2016, 52, 5394, its supplemental information), in view of Jung (U.S. Patent Application Publication 2002/0068391 A1). 
In reference to Claim 6, Li teaches that each laser beam is a spot (“Preparation of CH3NH3PbI3 films” in the Supplemental information of Li).
Li does not teach that the selected scanning speed is controlled by a motorized stage.
Li is silent regarding the means by which the laser scanning is performed.
To solve the same problem of crystallizing a semiconductor layer using a laser, Jung teaches a method of crystallizing a semiconductor substrate (Fig. 3, paragraphs [0031]-[0033]). Jung further teaches that scanning the laser over the surface in the method of his invention is controlled by a motor and a controller 115, to which the laser 105 is mounted (Fig. 3, paragraph [0032]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a motor and a controller mounted to the laser to scan the laser over the perovskite surface to performing the laser annealing process of Li, because Jung teaches that this is a suitable setup for laser annealing a semiconductor substrate to induce crystallization.
Using a motor and a controller mounted to the laser in performing the laser annealing process of Li, as taught by Jung, teaches the limitations of Claim 6, wherein the selected scanning speed is controlled by a motorized stage. The “stage” is construed to correspond to the controller to which the laser is mounted in Jung.
In reference to Claim 16, Li does not teach that the laser generator is mounted on a motorized stage for controlling the predetermined scanning speed.
Li is silent regarding the means by which the laser scanning is performed.
To solve the same problem of crystallizing a semiconductor layer using a laser, Jung teaches a method of crystallizing a semiconductor substrate (Fig. 3, paragraphs [0031]-[0033]). Jung further teaches that scanning the laser over the surface in the method of his invention is controlled by a motor and a controller 115, to which the laser 105 is mounted (Fig. 3, paragraph [0032]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a motor and a controller mounted to the laser to scan the laser over the perovskite surface to performing the laser annealing process of Li, because Jung teaches that this is a suitable setup for laser annealing a semiconductor substrate to induce crystallization.
Using a motor and a controller mounted to the laser in performing the laser annealing process of Li, as taught by Jung, teaches the limitations of Claim 16, wherein the laser generator is mounted on a motorized stage for controlling the predetermined scanning speed. The “stage” is construed to correspond to the controller to which the laser is mounted in Jung.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721